


Exhibit 10.24

 

THIS AGREEMENT (the “Award Agreement”) is made effective as of
[                          ] (the “Date of Grant”) between STR Holdings, Inc., a
Delaware corporation (with any successor, the “Company”), and
[                      ] (the “Participant”):

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the STR Holdings, Inc. 2009 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Award Agreement.  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.             Grant of the Option.  The Company hereby grants to the
Participant the right and option (the “Option”) to purchase, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of
(i) [                ] Shares (the “Time Vesting Option Shares”) and
(ii) [                ] Shares (the “Performance Vesting Option Shares”),
subject to adjustment as set forth in the Plan.  The Option is intended to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  If this Option does not qualify
as such for any reason, then to the extent of such non-qualification, this
option shall be regarded as a non-qualified stock option.

 

2.             Option Price.  The purchase price of the Shares subject to the
Option shall be $[        ] per Share (the “Option Price”), subject to
adjustment as set forth in the Plan; provided, that the Option Price shall not
be less than 100% of the Fair Market Value of a Share on the Date of Grant (or
110% of such Fair Market Value in the case of a grant to a Ten Percent
Stockholder).

 

3.             Vesting.

 

(a)           Time Vesting Option Shares.  Subject to the Participant’s
continued Service on each vesting date and Sections 4 and 5(a),
[                ] Time Vesting Option Shares shall vest on [                  ]
with the remaining Time Vesting Option Shares vesting in equal monthly
installments as of the last day of each of the successive[   ] months
thereafter.

 

(b)           Performance Vesting Option Shares.  Subject to the Participant’s
continued Service on each vesting date and Section 4, [                ]
Performance Vesting Option Shares shall vest on [                  ] with the
remaining Performance Vesting Option Shares vesting on the terms set forth on
Annex 1 hereto.

 

--------------------------------------------------------------------------------


 

At any time, the portion of the Option which has become vested as described in
this Section 3 is hereinafter referred to as the “Vested Portion.”  The Vested
Portion of the Option shall remain exercisable for the period set forth in
Section 6.

 

4.             Accelerated Vesting Upon a Change in Control. Upon the occurrence
of a Change of Control, the unvested portion of the Option, to the extent not
previously cancelled or forfeited, shall immediately vest in full, so long as
the Participant’s Service has not been terminated before the date of the
consummation of the Change of Control.

 

5.             Forfeiture.

 

(a)           If the Participant’s Service is terminated by the Participant for
Good Reason or by the Company without Cause, the unvested portion of the Option
for the Time Vesting Option Shares, to the extent not previously cancelled or
forfeited, that would have vested had the Participant been employed for an
additional twelve (12) months from the date of termination of employment shall
vest immediately upon such date of termination.  Thereafter, the Option shall,
to the extent not then vested, be cancelled by the Company without consideration
and the Vested Portion of the Option shall remain exercisable for the period set
forth in Section 6.

 

(b)           If the Participant’s Service is terminated for any reason other
than pursuant to clause 5(a) above, the Option shall, to the extent not then
vested, be cancelled by the Company without consideration and the Vested Portion
of the Option shall remain exercisable for the period set forth in Section 6.

 

6.             Exercise of Option.

 

(a)           Period of Exercise.  Subject to the provisions of the Plan and
this Award Agreement, the Participant may exercise all or any part of the Vested
Portion of the Option at any time prior to the earliest to occur of:

 

(i)            the tenth anniversary of the Date of Grant (fifth anniversary of
the Date of Grant for a Ten Percent Stockholder);

 

(ii)           the date that is ninety (90) days following termination of the
Participant’s Service for any reason other than death, Permanent Disability or
Cause;

 

(iii)          the date that is one (1) year following termination of the
Participant’s Service due to death or Permanent Disability;

 

(iv)          the date of termination of the Participant’s Service due to Cause.

 

(b)           Method of Exercise.

 

(i)            Subject to Section 4, the Vested Portion of the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that the Option may be exercised with respect to
whole Shares only.  Such notice shall specify the number of Shares for which the
Option is being exercised and shall be accompanied by payment in full of the
Option Price.  In the event the Option is being exercised by the Participant’s
representative, the notice shall be accompanied by

 

2

--------------------------------------------------------------------------------


 

proof (satisfactory to the Committee) of the representative’s right to exercise
the Option.  The payment of the Option Price may be made at the election of the
Participant (A) in cash or its equivalent (e.g., by cashier’s check), (B) to the
extent permitted by the Committee, in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee, (C) partly in cash and,
to the extent permitted by the Committee, partly in such Shares, (D) by reducing
the number of Shares otherwise deliverable upon the exercise of the Option by
the number of Shares having a Fair Market Value equal to the Option Price, or
(E) if there is a public market for the Shares at such time, subject to such
requirements as may be imposed by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased.  The Committee may prescribe any other method of payment that it
determines to be consistent with applicable law.  Neither the Participant nor
the Participant’s representative shall have any rights to dividends or other
rights of a stockholder with respect to Shares subject to an Option until the
Participant has given written notice of exercise of the Option, paid in full for
such Shares and, if applicable, has satisfied any other conditions imposed by
the Committee pursuant to the Plan.

 

(ii)           Notwithstanding any other provision of the Plan or this Award
Agreement to the contrary, the Option may not be exercised prior to the
completion of any registration or qualification of the Option or the Shares
under applicable securities or other laws, or under any ruling or regulation of
any governmental body or national securities exchange that the Committee shall
in its sole discretion determine to be necessary or advisable.

 

(iii)          Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares.  However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.

 

(iv)          In the event of the Participant’s death, the Vested Portion of the
Option shall remain exercisable during the period set forth in Section 6 by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this Award Agreement shall pass by will or by the
laws of descent and distribution as the case may be.  Any heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.

 

7.             No Right to Continued Service.  The granting of the Option
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.

 

8.             Securities Laws/Legend on Certificates.  The issuance and
delivery of Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities

 

3

--------------------------------------------------------------------------------


 

market on which the Company’s securities may then be traded.  If the Company
deems it necessary to ensure that the issuance of securities under the Plan is
not required to be registered under any applicable securities laws, each
Participant to whom such security would be issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary which satisfies such requirements.
The certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

9.             Transferability.  You may transfer the Option granted hereunder
only in accordance with the terms of the Plan and since your Option is intended
to qualify as an incentive stock option, its transferability is limited.

 

10.           Adjustment of Option.  Adjustments to the Option (or any of the
Shares underlying the Option) shall be made in accordance with the terms of the
Plan.

 

11.           Definitions.  For purposes of this Award Agreement:

 

“Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company or its Affiliates.

 

“Good Reason” shall have the meaning set forth in the Participant’s employment
agreement with the Company or its Affiliates.

 

“Permanent Disability” shall have the meaning set forth in the Participant’s
employment agreement with the Company or its Affiliates, if any, or if the
Participant is not a party to an employment agreement with a definition of
“Permanent Disability,” then “Permanent Disability” means any physical or mental
disability rendering the Participant unable to perform his or her duties for a
period of at least one hundred twenty (120) days out of any twelve (12) month
period, as determined by a doctor approved by the Company.

 

“Share” means a share of common stock of the Company or such other class or kind
of shares or other securities resulting from the application of Section 12.1 of
the Plan.

 

12.           Withholding.  The Participant may be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the
Option, its exercise or any payment or transfer under or with respect to the
Option and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

 

13.           Notices. Any notification required by the terms of this Award
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid.  A
notice shall be addressed to the Company, Attention: Secretary, at its principal
executive office and to the Participant at the address that he or she most
recently provided to the Company.

 

14.           Notification of Disqualifying Disposition.  Your Option is
intended to qualify as an incentive stock option and by exercising this Option
you agree that you will notify

 

4

--------------------------------------------------------------------------------


 

the Company in writing within fifteen (15) days after the date of any
disposition of any of the Shares issued upon exercise of this Option that occurs
within two (2) years after the Date of Grant of this Option or within one
(1) year after such Shares are transferred upon exercise of this Option.  You
also agree to provide the Company with any information concerning any such
transfer required by the Company for tax purposes. The Company may require you
to reimburse the Company in an amount necessary to satisfy the Company’s
obligation to withhold taxes incurred by reason of the disposition of the Shares
acquired by exercise of the Option in a disqualifying disposition (within the
meaning of Section 421(b) of the Code).

 

15.           Employment Requirement.  Your Option is an incentive stock option
and, in order for you to obtain the federal income tax advantages associated
with an “incentive stock option,” the Code requires that at all times beginning
on the Date of Grant of this Option and ending on the day three (3) months
before the date you exercise this Option, you must be an employee of the Company
or an “Affiliate” (as defined in the Code), except in the event of your
termination due to death or Permanent Disability.

 

16.           Limitation.  Your Option is an incentive stock option and,
therefore, as provided in the Plan, to the extent that the aggregate Fair Market
Value (determined as of the Date of Grant) of the Shares with respect to which
this Option plus all other incentive stock options you hold are exercisable for
the first time by you during any calendar year (under all plans of the Company
and its “Affiliates,” as defined in the Code) exceeds one hundred thousand
dollars ($100,000), your Option(s) or portions thereof that exceed such limit
(according to the order in which they were granted) shall be treated as
non-qualified stock options.

 

17.           Entire Agreement.  This Award Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

18.           Waiver.  No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

19.           Successors and Assigns.  The provisions of this Award Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant’s assigns and
the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Award Agreement
and agreed in writing to be joined herein and be bound by the terms hereof.

 

20.           Choice of Law; Jurisdiction; Waiver of Jury Trial.  THIS AWARD
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.

 

SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE.  BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH

 

5

--------------------------------------------------------------------------------


 

RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.

 

21.           Option Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference (subject to the limitation set forth in Section 19).  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.  The Participant has had the opportunity to retain counsel,
and has read carefully, and understands, the provisions of the Plan and the
Award Agreement.

 

22.           Amendment.  The Committee may amend or alter this Award Agreement
and the Option granted hereunder at any time; provided that, subject to Articles
11, 12 and 13 of the Plan, no such amendment or alteration shall be made without
the consent of the Participant if such action would materially diminish any of
the rights of the Participant under this Award Agreement or with respect to the
Option.

 

23.           Severability. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

24.           Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

 

STR HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Agreed and acknowledged as

 

 

of the date first above written:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------


 

Annex 1

 

Vesting shall be in two (2) equal installments following the two successive
Fiscal Years, beginning with the Fiscal Year ending on December 31, 2010 (for
the 2010 Fiscal Year) if the Equity Valuation, measured as of the end of such
Fiscal Year, is no less than the Performance Target for such Fiscal Year.  If
the Performance Target for the 2010 Fiscal Year referred to above is not
attained, the Yearly Amount for the 2010 Fiscal Year which is not then vested
shall become vested and exercisable at the end of the second Fiscal Year in
which the Equity Valuation for such Fiscal Year is no less than the Performance
Target for such Fiscal Year.  For purposes of illustration of the previous
sentence, if the Performance Target is not achieved for the 2010 Fiscal Year but
is achieved for the 2011 Fiscal Year, in 2011, the Yearly Amounts for both 2010
and 2011 would become vested.

 

“Consolidated EBITDA” means Consolidated EBITDA as defined pursuant to that
certain Credit Agreement, dated as of June 15, 2007, by and between the Company,
STR Acquisition, Inc. the Lenders (as defined therein) and Credit Suisse, Cayman
Islands Branch, as it may be amended or restated from time to time.

 

“Consolidated Net Debt” means (i) any Indebtedness of the Company and its
subsidiaries minus (ii) the Company’s and its subsidiaries’ cash on hand and in
banks, and any liquid investments readily convertible to cash, excluding any
cash held in escrow or otherwise restricted.

 

“Equity Valuation” means, with respect to a particular Fiscal Year, (i) the
product of (A) ten (10) and (B) the Consolidated EBITDA for such Fiscal Year,
less (ii) Consolidated Net Debt as of the end of such Fiscal Year.

 

“Fiscal Year” means the twelve month period ending on the last day of each
calendar year.

 

“Indebtedness” means, without duplication, the sum of:  (i) all principal and
accrued (but unpaid) interest owing by the Company and its subsidiaries for debt
for borrowed money owed to any third party (specifically excluding intercompany
debt between the Company and any of its subsidiaries and any subsidiary of the
Company and another subsidiary of the Company); plus (ii) all obligations of the
Company and its subsidiaries under leases that have been recorded as capital
leases under GAAP; plus (iii) indebtedness of any person other than the Company
or any of its subsidiaries that is guaranteed by the Company or any of its
subsidiaries.

 

Restricted Stock Performance Target Calculation

 

 

 

2010

 

2011

 

 

 

 

 

 

 

Adjusted EBITDA

 

$

82.3

 

$

103.5

 

EV / EBITDA Multiple

 

10.0

x

10.0

x

Enterprise Value

 

$

823.1

 

$

1,034.5

 

 

 

 

 

 

 

Less: Net Debt on Balance Sheet

 

(225.9

)

(206.4

)

Value of Common Equity

 

$

597.3

 

$

828.1

 

 

 

 

 

 

 

Performance Threshold

 

85.0

%

85.0

%

 

 

 

 

 

 

Performance Target

 

$

507.7

 

$

703.8

 

 

--------------------------------------------------------------------------------
